Exhibit 10.4

 

Cigna Stock Unit Plan:  Restricted Stock Unit Grant Agreement

 

Cigna Corporation (“Cigna”) has granted you the number of restricted stock units
of Cigna set forth below in this Restricted Stock Unit Grant Agreement
(“Restricted Stock Unit Grant” or “Grant”) under the Cigna Stock Unit Plan
(“Plan”).  The award is subject to the provisions of the Plan and the Terms and
Conditions below.

 

You should carefully read all the terms and conditions of this Restricted Stock
Unit Grant and be sure you understand what they say and what your
responsibilities and obligations are before you click on the ACCEPT button to
acknowledge and agree to this Grant.

 

If you are not willing to agree to all of the Grant terms and conditions, do not
accept the Grant and do not click the ACCEPT button for the Restricted Stock
Unit Grant Acknowledgment and Agreement.  If you do not accept the Grant, you
will not receive the benefits of the Grant.

 

If you do click on the ACCEPT button, you are accepting and agreeing to all of
the terms and conditions of this Restricted Stock Unit Grant.

 

Participant:

Global ID:

Award Type:  Restricted Stock Units

Plan Name:  Cigna Stock Unit Plan

 

Award Date:

Award Expiration Date:  N/A

 

Total Granted:

Award Price:  $                   (USD)

 

Vesting Schedule

 

Shares/Options
Awarded

 

Vest Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

You should also read the Key Contacts and Reference Materials document attached
to your grant by clicking the REVIEW button.  The Key Contacts and Reference
Materials document contains information on how to get important stock award
information (such as the Plan document, Plan Prospectus, Tax Considerations and
Cigna’s Securities Transactions and Insider Trading Policy) and whom to contact
if you have questions.

 

Please be aware that the Cigna Securities Transactions and Insider Trading
Policy places restrictions on your transactions in Cigna securities and requires
certain Cigna employees to obtain advance permission from the Corporate
Secretary before executing transactions in Cigna securities.

 

1

--------------------------------------------------------------------------------


 

If you have questions about your award, please contact Cigna Shareholder
Services by email at shareholderservices@cigna.com or by phone at 215.761.3516.

 

Important Notice:  Restricted Stock Unit Grant Acknowledgment and Agreement

 

By clicking on the ACCEPT button, I:

 

1.     Acknowledge and represent to Cigna that I have:

a.     received the Restricted Stock Unit Grant;

b.     read and understand its terms and conditions, which include, among other
things, restrictive covenants such as non-competition, customer and employee
non-solicitation and non-disclosure provisions and litigation cooperation and
intellectual property assignment and assistance provisions; and

c.     received answers to any questions I had about the Grant and its terms and
conditions, including the restrictive covenants.

 

2.     Understand and agree that:

a.     Pennsylvania law governs the interpretation and construction of the
Grant; and

b.     any controversy or proceeding arising out of or relating to the
restrictive covenants in the Grant will be brought exclusively before a federal
or state court in the Commonwealth of Pennsylvania where venue is appropriate
and that has subject matter jurisdiction (collectively, “Pennsylvania Courts”).

 

3.     Consent to Pennsylvania Courts exercising personal jurisdiction over me
in any dispute about the restrictive covenants.

 

Scroll down for the TERMS AND CONDITIONS of the Restricted Stock Unit Grant.

 

TERMS AND CONDITIONS OF [DATE] GRANTS

OF RESTRICTED STOCK UNITS

 

These Terms and Conditions are an important part of your [date] grant of
Restricted Stock Units from Cigna Corporation (Cigna).  The terms of your
Restricted Stock Unit grant are in: (a) the electronic Restricted Stock Unit
Grant Agreement, (b) these Terms and Conditions, and (c) the Cigna Stock Unit
Plan (Plan).

 

Certain words in this document with first letters capitalized are defined in the
Restricted Stock Unit Grant Agreement, these Terms and Conditions or Article 2
of the Plan.  This grant is void if you are not an employee of Cigna or a
Subsidiary (a Cigna company) on [date].

 

1.             Restricted Stock Units; Restrictions

 

Each Restricted Stock Unit (Unit) is a conditional right to receive:

 

(a)           One share of Cigna Corporation Common Stock (Share); and

 

(b)           One associated Dividend Equivalent Right (described in Section 4.2
of the Plan and paragraph 4 below).

 

Units are subject to certain Restrictions from the grant date until the
applicable Payment Date described in paragraph 3.  The Restrictions are:

 

(c)           You cannot sell or transfer the Units to anyone; and

 

2

--------------------------------------------------------------------------------


 

(d)           Unless an early vesting exception applies (described in paragraph
3), you will forfeit (lose your right to) your unvested Units and all related
rights (including the right to Dividend Equivalent payments) immediately upon
your Termination of Employment.

 

Sections 4.3 and 4.6 of the Plan describe these Restrictions in more detail.  In
addition to these Restrictions, you must also comply with all the terms and
conditions of this grant, including those contained in this document.

 

2.             Vesting

 

(a)           Except as described in paragraph 2(b) and subject to paragraph
2(c), the Restrictions on the Units will end (your Units will vest) on the
applicable Payment Date described in paragraph 3, but only if you remain
continuously employed by a Cigna company until the applicable Payment Date and
comply with all the terms and conditions of this grant, including those
contained in this document.

 

(b)           Notwithstanding paragraph 2(a) and subject to paragraph 2(c), if
your Termination of Employment is before an applicable Payment Date:

 

(1)           Your Units will vest upon your Termination of Employment if it is
Upon a Change of Control (of Cigna Corporation) or due to your death or
Disability; and

 

(2)           Your Units may vest upon your Termination of Employment if it is
due to your Early Retirement or Retirement and if the Committee or its designee
(including Cigna’s senior human resources officer) approves the early vesting
before your Termination of Employment.  If you want to be considered for early
vesting when you retire, you must ask your manager or human resources
representative far enough in advance of your retirement so there is time to
process your request.

 

(c)           You must comply in all respects with the terms and conditions of
this grant, including those contained in this Attachment.

 

3.             Payment

 

(a)           There will be [number] Payment Dates for your vested Units under
this grant: [  ]% of the Units will be paid on [date]; an additional [  ]% on
[date]; and the remaining [  ]% on [date].

 

(b)           Any Units that vest on account of your death will be paid during
the 90 day period immediately following your death to your surviving spouse or,
if you have no surviving spouse when you die, to your estate.

 

(c)           For each Unit that vests, Cigna will make payment by issuing one
Share as of the applicable Payment Date.  Until the Shares are issued to you,
you will not be a Cigna shareholder, not have the right to vote the Shares, and
not receive actual dividends.

 

4.             Dividend Equivalent Rights

 

(a)           Subject to the forfeiture provisions of this paragraph, your right
to receive payments for Dividend Equivalent Rights associated with a Unit will
vest on the scheduled Payment Date for the Unit described in paragraph 3
(Scheduled Payment Date).  If you forfeit a Unit, you will forfeit the right to
any Dividend Equivalent Rights payments associated with the Unit.  You will also
forfeit the right to any Dividend Equivalent Rights payments associated with a
Unit if:

 

(1)           you have a Termination of Employment before the Scheduled Payment
Date for the Unit (even if the Unit vests under paragraph 2);

 

3

--------------------------------------------------------------------------------


 

(2)           the Scheduled Payment Date for the Unit occurs before the Unit
vests (because vesting is delayed); or

 

(3)           you are on a leave of absence when the Unit vests.

 

(b)           Cigna or a Subsidiary will make a lump sum cash payment to you for
vested Dividend Equivalent Rights within 70 days after the Scheduled Payment
Date.  The payment will equal (1) the number of Dividend Equivalent Rights that
vested on the Scheduled Payment Date multiplied by (2) the amount of any
dividends declared by Cigna’s Board and paid on one Share as to any dividend
record dates that occur between the date of grant and the Scheduled Payment
Date.  No interest will be paid on any Dividend Equivalent Rights payments.  The
payments, less applicable taxes withheld, may be included in your regular
paycheck or direct deposit.

 

5.             Taxes at Payment

 

Section 8.4 of the Plan shall apply to any tax withholding that may be required
by law for Units, Shares or cash Dividend Equivalent Rights payments.  Upon the
vesting or payment of any Unit or part of a Unit, Cigna reserves the right to
withhold enough newly-issued Shares to cover all or part of any applicable tax
withholding.

 

6.             Book-Entry Shares; Sale of Shares

 

(a)           Upon payment of the Shares as described in paragraph 2, Cigna (or
a custodian appointed by Cigna) will hold your Shares in book-entry form in your
Stock Account.  That is, a record of your Share ownership will be kept
electronically, and you will not risk losing any Share certificates.  A
certificate for vested Shares will be issued to you only if you ask for one, but
not if you have engaged in a Violation (described in paragraph 7(c)).

 

(b)          You may generally sell or transfer the Shares at any time, but your
right to sell the Shares may be limited by Cigna.  This right is subject to the
terms of Cigna’s Securities Transactions and Insider Trading Policy, and Cigna
reserves the right, for any reason at any time, to suspend or delay action on
any request you make to sell the Shares.

 

7.             Conditions of Grant

 

(a)           By accepting the grant, you are agreeing

 

(1)           to the Inventions provision in paragraph 7(b); and

 

(2)           not to engage in any Violation described in paragraph 7(c).

 

You understand and agree that your agreement not to engage in any Violation and
to the Inventions provision are a material part of the inducement for Cigna’s
granting you the Units and essential pre-conditions to your eligibility to
exercise any rights associated with the grant and retain any benefit from the
vesting of the Units and issuance of the Shares.

 

(b)           Inventions

 

(1)           You hereby assign and promise to assign to Cigna companies or
their designee, all your right, title, and interest in and to any and all
current and future Inventions.  You acknowledge that all original works of
authorship which you make (whether alone or jointly with others) within the
scope of your Cigna company employment and which are protectable by copyright
are “works made for hire,” as defined in the United States Copyright Act.

 

(2)           You agree to (i) maintain and make available adequate current
records, including electronic records, notes, sketches and drawings, of all
Inventions you make, and (ii) disclose

 

4

--------------------------------------------------------------------------------


 

such Inventions in writing upon request. These records will remain the property
of Cigna companies.

 

(3)           If in the course of your Cigna company employment, you incorporate
a Prior Invention into any Cigna company work product, you grant Cigna companies
a nonexclusive, royalty-free, irrevocable, perpetual, worldwide license to use
the Prior Invention as part of or in connection with the work product. Within 45
days after the date of this grant, you agree to notify Cigna Shareholder
Services (shareholderservices@Cigna.com) of any Prior Inventions that you are
not assigning under this paragraph 7(b).

 

(4)           “Inventions” means any and all inventions, original works of
authorship, developments, concepts, sales methods, improvements, trade secrets,
or similar intellectual property, whether or not patentable or registrable under
copyright or similar laws, that relate to any Cigna company’s current or
proposed business, work products or research and development which you have or
will solely or jointly conceive, develop, reduce to practice, or fix during your
Cigna company employment.

 

(5)           “Prior Inventions” means all inventions, original works of
authorship, developments, concepts, sales methods, improvements, trade secrets
or similar intellectual property, whether or not patentable or registrable under
copyright or similar laws, that relate to any Cigna company’s current or
proposed business, work products or research and development which you
conceived, developed, reduced to practice or fixed before your Cigna company
employment and which belong to you.

 

(c)           Violation

 

You will engage in a “Violation” if, directly or indirectly, you engage in any
misconduct described in paragraph 7(c)(1) below or you break any of the
“Promises” in paragraphs 7(c)(2) through (6) below:

 

(1)           Misconduct:

 

(A)          You have a Termination of Employment initiated by a Cigna company
because of your misconduct, as that term is defined in Cigna’s Code of Ethics,
Standards of Conduct or other employment policies.

 

(B)          You do anything else while an employee of any Cigna company that is
not discovered by the company until after your Termination of Employment and
that would, if you had still been employed at the time of the discovery, be
reason for your Termination of Employment for misconduct, as described above.

 

(2)           Promise Not To Compete against Cigna Companies:

 

The Promise in this paragraph 7(c)(2) will remain in effect after your
Termination of Employment only if you resign for any reason or a Cigna company
terminates your employment for your misconduct, as described in paragraph
7(c)(1)(A).  The Promise will not remain in effect, for example, if your
Termination of Employment is due to the elimination of your job.

 

(A)          If you are in Career Band 6 or higher on your Termination of
Employment date:

 

You Promise not to become employed by, work as a consultant or independent
contractor for, or in any way render services or assistance to any Cigna
Competitor (defined in paragraph 7(c)(2)(C) below) at any time during the period
that starts on the grant date and ends 12 months after your Termination of
Employment.

 

5

--------------------------------------------------------------------------------


 

You acknowledge and agree that:

 

(i)            Cigna’s business competes on a global basis;

 

(ii)           Cigna’s sales and marketing plans are for continued expansion
throughout the United States of America and globally;

 

(iii)          You have had access to and received Confidential Information
(described in paragraph 7(c)(5)(B) below); and

 

(iv)          The time restrictions and global nature of this non-competition
restriction are reasonable and necessary to protect Cigna’s business and
Confidential Information.

 

(B)          If you are in Career Band 5 or below on your Termination of
Employment date:

 

You Promise not to become employed by, work as a consultant or independent
contractor for, or in any way render services or assistance to any Cigna
Competitor (defined in paragraph 7(c)(2)(C) below) at any time during the period
that starts on the grant date and ends 12 months after your Termination of
Employment, if that work is similar to, and within the same geographic area as,
the work you performed, or for which you had responsibility, at any Cigna
company at any time during the six-month period that ends on your Termination of
Employment date.

 

For example:

 

(i)            If you are a sales employee and your sales territory at any time
during your last six months of Cigna company employment is Pennsylvania, New
Jersey, and New York, this paragraph 7(c)(2)(B) would apply to you only if you
work in a sales position for a Cigna Competitor and only to the extent your new
sales territory is Pennsylvania, New Jersey, and/or New York;

 

(ii)           If you are an underwriter with nationwide responsibilities at any
time during your last six months of Cigna company employment, and you seek a job
with a Cigna Competitor as an underwriter, the restrictions in paragraph
7(c)(2)(B) would be nationwide in scope; or

 

(iii)          If you work in a particular division or segment of Cigna, you
would not be permitted to work in a similar division or segment for a Cigna
Competitor where the work you are expected to perform for the competitor is
similar to the work you performed for any Cigna company.

 

You acknowledge and agree that you have had access to and received Confidential
Information (described in paragraph 7(c)(5)(B) below) and the above time and
geographic restrictions are reasonable and necessary to protect Cigna’s business
and Confidential Information.

 

(C)          “Cigna Competitor” means any business that competes directly or
indirectly with any Cigna company’s product or service.

 

(3)           Promise Not To Solicit or Hire Cigna Company Employees:

 

(A)          You Promise that, at any time during your Cigna company employment
and the period that ends 12 months after your Termination of Employment, you
will not:

 

6

--------------------------------------------------------------------------------


 

(i)            Solicit any employee of any Cigna company to terminate his/her
employment with, or otherwise cease his/her relationship, contractual or
otherwise, with that Cigna company; or

 

(ii)           Hire any Cigna company employee.

 

(B)          This paragraph 7(c)(3) will not apply to applications for
employment submitted voluntarily by any Cigna employee, in response to a general
advertisement or otherwise, so long as neither you, nor anyone acting on your
behalf or in response to information provided by you, otherwise Solicits the
employees to leave Cigna.

 

(C)          To “Solicit” means to entice, encourage, persuade, or solicit, or
to attempt to entice, encourage, persuade or solicit.

 

(4)          Promise Not To Solicit Cigna Company Customers:

 

(A)          You Promise that, at any time during your Cigna company employment
and the period that ends 12 months after your Termination of Employment, you
will not:

 

(i)            Solicit any Cigna company customer to end an existing
relationship, contractual or otherwise, with that Cigna company;

 

(ii)           Solicit any Cigna company customer to reduce the volume of their
business dealings with Cigna; or

 

(iii)          Solicit any potential Cigna company customer to enter into any
business arrangements with you or any business which you may become employed by,
or affiliated in any way with, after leaving any Cigna company, if such business
arrangements would compete in any way with any business that Cigna company has
conducted, or has been planning to conduct, during the 12-month period ending on
the date of the Violation.

 

(B)         The Promise in paragraph 7(c)(4)(A) above applies only to a customer
or potential customer with whom you had any Material Contact while employed by
any Cigna company.  “Material Contact” means you:

 

(i)            Had business dealings with the customer on behalf of any Cigna
company within the three-year period ending on the date of the Solicitation;

 

(ii)           Were responsible for supervising or coordinating the dealings
between any Cigna company and the customer or potential customer any time during
the three-year period ending on the date of the Solicitation; or

 

(iii)          Obtained, at any time, trade secrets or confidential information
about a customer or potential customer with whom you had contact as a result of
your employment by any Cigna company.

 

(C)          “Solicit” is defined in paragraph 7(c)(3)(C).

 

(5)           Promise Not To Disclose Cigna Companies’ Confidential Information:

 

(A)          You Promise not to disclose any Confidential Information to any
third-party at any time, whether during or after your employment, without the
prior written consent of Cigna (except to the extent required by an order of a
court having competent jurisdiction or a properly issued subpoena) unless that
Confidential Information was previously disclosed publicly by Cigna or has
become public knowledge (other than by your disclosure).

 

7

--------------------------------------------------------------------------------


 

(B)          “Confidential Information” means any Cigna company trade secrets,
confidential information, or proprietary materials, including but not limited to
customer lists, financial records, marketing plans and sales plans.

 

(6)          Promise to Cooperate With Cigna in Investigations or Litigation:

 

(A)          You Promise that, at any time after your Termination of Employment,
you will cooperate with Cigna in (i) all investigations of any kind,
(ii) helping to prepare and review documents and meeting with Cigna attorneys,
and (iii) providing truthful testimony as a witness or a declarant during
discovery and/or trial in connection with any present or future court,
administrative, agency, or arbitration proceeding involving any Cigna company
and with respect to which you have relevant information.

 

(B)          Cigna agrees that it will reimburse you, upon production of
appropriate receipts and in accordance with Cigna’s then existing Business
Travel Reimbursement Policy, the reasonable business expenses (including air
transportation, hotel, and similar expenses) incurred by you in connection with
such assistance.  You must present to Cigna for reimbursement all receipts for
those expenses within 45 days after you incur the expenses.

 

(7)           Promise to Assist with Patent and Copyright Registrations:

 

(A)          You Promise that, during your Cigna company employment and after
your Termination of Employment, you will assist Cigna companies, should they
request and at Cigna’s expense, to secure their rights (including any
copyrights, patents, trademarks or other intellectual property rights) in or
relating to the Inventions in any and all countries, including by:

 

(i)            disclosing to Cigna Companies all pertinent information and data;
and

 

(ii)           executing all applications, assignments or other instruments
necessary to apply for and obtain these rights and assign them to Cigna
companies.

 

(d)           (1)           If you were an Executive Officer at any time during
the 24-month period before the date of the Violation, the People Resources
Committee will determine whether you engaged in a Violation and will have the
sole discretion to waive your obligation to make all or any part of the Payment
(described in paragraph 8) and to impose conditions on any waiver.

 

(2)           Otherwise, Cigna’s Senior Human Resources Officer, or his or her
designee, will determine whether you engaged in a Violation and will have the
sole discretion to waive your obligation to make all or any part of the Payment
and to impose conditions on any waiver.

 

(3)           Determinations of the People Resources Committee, Cigna’s Senior
Human Resources Officer, or his or her designee, will be final and binding on
all parties.

 

8

--------------------------------------------------------------------------------


 

8.             Consequences of a Violation: Payment to Cigna

 

Important: This paragraph 8 is not Cigna’s only remedy for a Violation.  Cigna
may seek any additional legal or equitable remedy, including an injunction
described in paragraph 9, for a Violation.

 

(a)           If you engage in any Violation at any time:

 

(1)           You will immediately forfeit all unvested Units; and

 

(2)           No payment will be made for any Units that have vested under
paragraph 2(b) if the Violation occurs before the applicable Payment Date.

 

(b)          You must immediately make the Payment described in paragraph
8(c) to Cigna in the manner described in paragraph 8(d) if:

 

(1)           You engage in a Violation described in paragraph 7(c)(2) (compete
against Cigna), 7(c)(3) (Solicit or hire Cigna employees) or 7(c)(4) (Solicit
Cigna customers), either while you are a Cigna company employee or within 12
months after your Termination of Employment; or

 

(2)           You engage in a Violation described in paragraph
7(c)(1) (misconduct), 7(c)(5) (disclose Confidential Information), 7(c)(6) (fail
to cooperate) or 7(c)(7) (fail to assist) at any time.

 

(c)           “Payment” is the value you realize from any Units that are paid
under paragraph 3 during the 12-month period ending on the date of the
Violation.  The Payment will equal:

 

(1)           The number of Units that are paid during that 12-month period;

 

multiplied by

 

(2)           The Fair Market Value of the Shares issued on the Payment Date for
those Units;

 

plus

 

(3)           The total amount of all Dividend Equivalent Right and actual
dividends, if any, paid to you on those Units or Shares through the date of the
Payment described in paragraph 8(d).

 

(d)           Cigna will recover the Payment from you by any means permitted by
applicable law, at the sole discretion of Cigna management, including but not
limited to any or all of the following methods:

 

(1)           If you have any Shares in your Stock Account or in any other
account in book-entry form when a Violation occurs, Cigna will take back from
you the whole number of Shares that has a total Fair Market Value as of the date
of the Violation up to, but not more than, the Payment amount.

 

(2)           Cigna will, to the extent permitted by applicable law, reduce:

 

(A)          The amount of any payments that any Cigna company owes you for any
reason (including without limit any payments owed to you under any nonqualified
retirement, deferred compensation or other plan or arrangement) by

 

(B)          The Payment amount.

 

This reduction will not occur until the date a future payment to you is due.

 

(3)           Cigna will send you a written notice and demand for all or part of
any Payment amount.  Within 30 days after you receive that notice and demand,
you must make the Payment to Cigna.

 

9

--------------------------------------------------------------------------------


 

9.             Consequences of a Violation: Injunction

 

You agree that:

 

(a)           Cigna will be entitled to ask a court of competent jurisdiction to
issue an order (an injunction) that requires you to take action and/or that
prohibits you from taking action, as needed to ensure that you keep all of the
Promises described in paragraph 7(c)(2) through (7), and Cigna will not be
required to post a bond in order to seek or obtain the injunction;

 

(b)           Any breach or threatened breach of any of the Promises would cause
irreparable injury to Cigna, and monetary damages alone would not provide an
adequate remedy; and

 

(c)           The remedies described in paragraph 9(a) are in addition to any
other rights and remedies Cigna may have at law or in equity.

 

10.          Consequences of a Violation: Designation of Cigna as Agent and
Attorney-in-Fact for Inventions

 

You agree that:

 

(a)           If Cigna Companies are unable to obtain your signature on any
instruments needed to secure their rights in or relating to the Inventions
pursuant to paragraph 7(c)(7)(A); then

 

(b)           You hereby appoint Cigna companies and their duly authorized
officers as your agents and attorneys in fact to act for and on your behalf to
execute and file any documents and take other actions as may be necessary for
Cigna companies to secure those rights.

 

11.          Agreeing to Assume Risks

 

Cigna and its transfer agent will try to process your stock transaction requests
in a timely manner; however, Cigna makes no promises or guarantees to you
relating to the market price of the Shares or to the time it may take to act on
your request to sell the Shares or deliver stock certificates.  By accepting
this Restricted Stock Unit grant:

 

(a)           You acknowledge that the action you request may not be completed
until several days (or in the case of delivery of stock certificates, several
weeks) after you submit it.

 

(b)           You agree to assume the risks, including the risk that the market
price of the Shares may change, related to delays described in paragraph 11(a):

 

(1)           Between the time you ask for any Shares to be sold and the time
your Shares are actually sold; and

 

(2)           Between the time you ask for stock certificates to be delivered to
you or your broker and the time the certificates are delivered.

 

12.          Applicable Law

 

You understand and agree that:

 

(a)           The terms and conditions of this Restricted Stock Unit grant
(including any Violation and the consequences of any Violation) and all
determinations made under the Restricted Stock Unit Grant Agreement, the Plan,
and these Terms and Conditions will be interpreted under the laws of the
Commonwealth of Pennsylvania, without regard to its conflict of laws rule;

 

(b)           Any dispute about any of the Promises (described in paragraph
7(c)), if not resolved by agreement between you and Cigna, will be resolved
exclusively in a federal or state court in the

 

10

--------------------------------------------------------------------------------


 

Commonwealth of Pennsylvania where venue is appropriate and that has subject
matter jurisdiction over the dispute (collectively, “Pennsylvania Courts”);

 

(c)           Pennsylvania is a convenient forum for resolving any dispute about
the Promises; and

 

(d)           You and Cigna consent to the exercise of personal jurisdiction
over the parties by a Pennsylvania Court in any dispute related to the Promises.

 

13.          Arbitration

 

You agree and understand that:

 

(a)           Any dispute over any of the terms and conditions that apply to
this Restricted Stock Unit grant will be resolved exclusively under the Cigna
Employment Dispute Arbitration Policy and its Rules and Procedures as may be in
effect when the dispute arises;

 

(b)           You are waiving your right to have those disputes decided by a
judge or jury in a court of law, and instead you are agreeing to submit those
disputes exclusively to mandatory and binding final arbitration;

 

(c)           While you or Cigna may seek emergency, temporary or permanent
injunctive relief from a court in accordance with applicable law, after the
court has issued a decision about that relief, you and Cigna will submit the
dispute to final and binding arbitration under the Cigna Employment Dispute
Arbitration Policy; and

 

(d)           This arbitration provision will not apply to any dispute related
to the Promises.

 

14.          Miscellaneous

 

(a)           If a court of competent jurisdiction determines that any provision
of these Terms and Conditions is unenforceable as written, that provision will
be enforceable to the maximum extent permitted by law and will be reformed by
the court to make the provision enforceable in accordance with Cigna’s intent
and applicable law.

 

(b)           Cigna’s failure to enforce any provision of this Restricted Stock
Unit grant will not be interpreted as a waiver of its right to enforce that
provision in the future.

 

15.          Acceptance

 

If you disagree with any of these Terms and Conditions, including those in
paragraphs 7, 8, 9 and 10 YOU MUST NOT ACCEPT THE RESTRICTED STOCK UNIT GRANT.
 If you sign the Restricted Stock Unit grant, or acknowledge your acceptance
electronically or otherwise, you will be:

 

(a)           Agreeing to all the terms and conditions of the Restricted Stock
Unit grant including the Invention provision in paragraph 7(b) and the Promises
in paragraph 7(c);

 

(b)           Warranting and representing to Cigna that you are, and will
remain, in full compliance with those terms and conditions;

 

(c)           Authorizing Cigna to recover the Payment described in paragraph 8
and seek an injunction described in paragraph 9, if you engage in a Violation;
and

 

(d)           Appointing Cigna as your agent and attorney-in-fact to secure
rights with respect to Inventions if unable to obtain your signature as
described in paragraph 10.

 

[Date] RSU Terms and Conditions

 

11

--------------------------------------------------------------------------------

 